          Case 3:20-cv-01963-CCC Document 3 Filed 09/23/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 LOUIS JOHN WOLVERTON,

                Plaintiff,
        v.                                          Case No. 2:20-cv-04499-JDW

 MIA GRAY PADGETT-PATTERSON,

                Defendant.


                                            ORDER

       AND NOW, this 23rd day of September, 2020, upon review of Plaintiff’s Complaint (ECF

No. 1), it appearing to the Court that the events giving rise to this action occurred in the Middle

District of Pennsylvania, and Plaintiff having failed to respond to the Court’s Order to Show Cause

why venue lays in this Court (ECF No. 2), it is ORDERED that this matter is TRANSFERRED

to the Middle District of Pennsylvania for further proceedings pursuant to 28 U.S.C. § 1406.

                                             BY THE COURT:


                                             /s/ Joshua D. Wolson
                                             JOSHUA D. WOLSON, J.
